Opinion issued February 9, 2021




                                     In The

                              Court of Appeals
                                    For The

                         First District of Texas
                            ————————————
                             NO. 01-20-00655-CV
                           ———————————
              IN THE INTEREST OF T. L. B. , A. J. AND L. J.



                   On Appeal from the 313th District Court
                           Harris County, Texas
                     Trial Court Case No. 2019-02943J


                         MEMORANDUM OPINION

      Our Court notified the parties that this appeal may be dismissed for want of

jurisdiction because the record does not contain either a final judgment or an

appealable interlocutory order. See TEX. R. APP. P. 42.3(a); Lehmann v. Har-Con

Corp., 39 S.W.3d 191, 195 (Tex. 2001). Appellant, L.W., subsequently filed an

unopposed motion to dismiss her appeal for want of jurisdiction, averring that
neither a final judgment nor an appealable interlocutory order have been entered.

Accordingly, we grant the motion and dismiss the appeal for want of jurisdiction.

Any other pending motions are dismissed as moot.

                                PER CURIAM

Panel consists of Justices Goodman, Landau, and Guerra.




                                       2